Exhibit SPLIT-DOLLAR AGREEMENT THIS AGREEMENT made and entered into this 12th day of August, 2008, effective as of March 30, 2006 by and between OSI RESTAURANT PARTNERS, LLC (formerly known as OUTBACK STEAKHOUSE, INC)., with principal offices and place of business in the State of Florida (hereinafter referred to as the "Company") and JOSEPH J. KADOW (hereinafter referred to as the "Employee"), WITNESSETH THAT: WHEREAS, the Employee is employed by the Company; WHEREAS, the Employee wishes to provide life insurance protection for his family in the event of his death, under life insurance policy number 90848002, insuring the life of the Employee, with a face amount of $5,236,268 as of January 31, 2008 (the "Policy"), which is described in Exhibit A attached hereto and by this reference made a part hereof, and which was issued by John Hancock Variable Life Insurance Company (the "Insurer"); WHEREAS, the Company is willing to pay the premiums due on the Policy as an additional employment benefit for the Employee, on the terms and conditions hereinafter set forth; WHEREAS, the Company is the owner of the Policy and, as such, possesses all incidents of ownership in and to the Policy, except as otherwise provided herein; and WHEREAS, the Company wishes to retain such ownership rights, in order to secure the repayment of the amount due it hereunder; NOW, THEREFORE, in consideration of the premises and of the mutual promises contained herein, the parties hereto agree as follows: 1.Purchase of Policy. The Company has purchased the Policy from the Insurer in the total face amount of $5,236,268 (as of January 31, 2008) and Increasing Death Benefit Option (as such term is defined in the Policy). The parties hereto have taken all necessary action to cause the Insurer to issue the Policy, and shall take any further action which may be necessary to cause the Policy to conform to the provisions of this Agreement. The parties hereto agree that the Policy shall be subject to the terms and conditions of this Agreement and of the endorsement to the Policy or beneficiary designation filed with the Insurer in accordance herewith. 2.Ownership of Policy. The Company shall be the sole and absolute owner of the Policy, and may exercise all ownership rights granted to the owner thereof by the terms of the Policy, except as may otherwise be provided herein. 3.Designation of Policy Beneficiary/Endorsement. The Company has executed a beneficiary designation for and/or an endorsement to the Policy, using the form required by the Insurer, naming itself as the beneficiary of the Policy death proceeds in an amount equal to the greater of the total amount of the premiums paid by it hereunder or the cash value of the Policy (excluding surrender charges or other similar charges or reductions), and naming the beneficiary or beneficiaries selected by the Employee as the beneficiary or beneficiaries of any balance of the death proceeds provided under the Policy. 4.Election of Settlement Option. The Employee may select the beneficiary or beneficiaries to receive the portion of policy proceeds to which the Employee is entitled hereunder, as well as the settlement option for payment of the death benefit provided under the Policy in excess of the amount due the Company hereunder, by specifying the same in a written notice to the Company. Upon receipt of such notice, the Company shall promptly execute and deliver to the Insurer the endorsement or beneficiary designation for such Policy under the form 2 used by the Insurer thereunder, to elect the requested settlement option and to designate the requested person, persons or entity as the beneficiary or beneficiaries to receive the death proceeds of the Policy in excess of the amount to which the Company is entitled hereunder. The parties hereto agree to take all action necessary to cause the beneficiary designation and settlement option provisions of the Policy to conform to the provisions hereof. The Company shall not terminate, alter or amend such endorsement or beneficiary designation without the express written consent of the Employee. 5.Payment of Premiums. On or before the due date of each Policy premium, or within the grace period provided therein, the Company shall pay the full amount of the annual premium on the Policy to the Insurer, and shall, upon request, promptly furnish the Employee evidence of timely payment of such premium. Subject to the acceptance of such amount by the Insurer, the Company may, in its discretion, at anytime and from time to time, make additional premium payments on the Policy.
